1
2
3
                                                                              O
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   TRACY L. STEWART,                                  Case No. 2:19-cv-06400-KES
12                   Petitioner,
                                                   ORDER GRANTING MOTION TO
13       v.
                                                  VACATE AND DISMISSING HABEAS
14   JOHNSON, Warden,                                PETITION AS SUCCESSIVE
15                   Respondent.
16
17                                                I.
18                                      INTRODUCTION
19            In July 2019, Petitioner Tracy L. Stewart (“Petitioner”) filed a Petition for
20   Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254.
21   (Dkt. 1 [“Petition”].) The Petition challenges Petitioner’s 1986 convictions for
22   multiple counts of kidnapping and robbery. (Id. at 2.)
23            The Court ordered Respondent to respond to the Petition. (Dkt. 4 [“Order
24   Requiring Response”].) The Order Requiring Response noted that while Petitioner
25   had filed a previous federal habeas petition in 2014, it was unclear whether the
26   instant Petition was successive, because the California Court of Appeal had ordered
27   modifications to Petitioner’s sentence that might have resulted in a new judgment.
28   (See Lodged Document [“LD”] 2, Dkt. 19-2.)

                                                  1
1          Respondent moved to vacate the Order Requiring Response, arguing that the
2    Petition is successive because Petitioner filed a prior federal petition in Stewart v.
3    State of California, case no. 90-cv-2337-IH-K, denied on the merits (“Stewart I”).
4    (Dkt. 18; see also LD 6.) In supplemental briefing, Respondent noted that
5    Petitioner had filed a second federal habeas petition in Stewart v. McComber, case
6    no. 2:14-cv-01747-DSF-DFM, which was dismissed as untimely (Stewart II”);
7    Respondent also explained that while the California Court of Appeal modified
8    Petitioner’s judgment in 1986, it did not remand the case for re-sentencing, and
9    therefore no new judgment was entered after 1986. (Dkt. 25 at 6-7, citing LD 2 at
10   18.) As a result, both of Petitioner’s prior federal petitions challenged the same
11   judgment as his instant third federal Petition.
12         Petitioner filed an opposition to Respondent’s initial motion, arguing that he
13   only discovered the factual basis of his habeas claim under Brady v. Maryland, 373
14   U.S. 83 (1963) in April 2018. (Dkt. 23 at 3.) Petitioner also filed an opposition to
15   the supplemental briefing, arguing that the state court of appeal lacked the power to
16   simply “modify” his sentence without remanding the case to the trial court for
17   resentencing. (Dkt. 27.)
18         For the reasons set forth below, the Court (1) GRANTS Respondent’s motion
19   to vacate the Order Requiring Response, and (2) DISMISSES the Petition without
20   prejudice as a successive petition pursuant to 28 U.S.C. § 2244(b).
21                                             II.
22                                       DISCUSSION
23         The Petition now pending is governed by 28 U.S.C. § 2244(b), which
24   provides in relevant part as follows:
25         (b)(1) A claim presented in a second or successive habeas corpus
26         application under section 2254 that was presented in a prior
27         application shall be dismissed.
28         (2) A claim presented in a second or successive habeas corpus

                                                2
1          application under section 2254 that was not presented in a prior
2          application shall be dismissed unless--
3                 (A) the applicant shows that the claim relies on a new rule of
4          constitutional law, made retroactive to cases on collateral review by
5          the Supreme Court, that was previously unavailable; or
6                 (B)(i) the factual predicate for the claim could not have been
7          discovered previously through the exercise of due diligence; and
8                 (ii) the facts underlying the claim, if proven and viewed in light
9          of the evidence as a whole, would be sufficient to establish by clear
10         and convincing evidence that, but for constitutional error, no
11         reasonable factfinder would have found the applicant guilty of the
12         underlying offense.
13         (3)(A) Before a second or successive application permitted by this
14         section is filed in the district court, the applicant shall move in the
15         appropriate court of appeals for an order authorizing the district court
16         to consider the application.
17   28 U.S.C. § 2244(b) (emphasis added).
18         On the other hand, a second-in-time habeas petition is not “second or
19   successive” if the petition challenges a “new judgment intervening between the two
20   habeas petitions.” Magwood v. Patterson, 561 U.S. 320, 341-42 (2010) (quoting
21   Burton v. Stewart, 549 U.S. 147, 156 (2007)). “[A]n amended judgment constitutes
22   a new, intervening judgment that renders a subsequent habeas petition not second or
23   successive even if the petition challenges only undisturbed portions of the original
24   judgment.” Gonzalez v. Sherman, 873 F.3d 763, 768 (9th Cir. 2017).
25         It is apparent from the face of the Petition that it attacks the same convictions
26   and sentence as challenged in the 1990 and 2014 federal petitions. Thus, it was
27   incumbent on Petitioner under § 2244(b)(3)(A) to secure an order from the Ninth
28   Circuit authorizing this Court to consider the Petition before filing it in this Court.

                                                3
1    Petitioner’s failure to do so deprives the Court of subject matter jurisdiction to
2    consider the Petition. See Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001).
3          Petitioner argues that, on direct appeal, the California Court of Appeal was
4    required to remand his case to the trial court for resentencing. (See Dkt. 27 at 7
5    [“The direct appeal was not complete and final if Petitioner was never resentence[d]
6    due to the invalid statute rendered at sentencing . . . . Here the Courts acknowledge
7    that they ordinarily remand the matter to trial court for resentencing . . . . Here the
8    Courts are flat out admitting to denying a required process.”].) Petitioner cites no
9    law that stands for this proposition. To the contrary, California law permits
10   appellate courts to “reverse, affirm or modify a judgment or order appealed from,
11   . . . and may, if proper, remand the cause to the trial court for such further
12   proceedings as may be just under the circumstances.” Cal. Pen. Code § 1260.1
13   Petitioner does not explain how this power impinges on his due process rights,
14   other than the ancillary effect this discretion might have on the timeliness or
15   successiveness of certain federal habeas petitions. That would not amount to a due
16   process claim that would be cognizable on federal habeas review. See Franzen v.
17   Brinkman, 877 F.2d 26, 26 (9th Cir. 1989) (“[A] petition alleging errors in the state
18   post-conviction review process is not addressable through habeas corpus
19   proceedings.”).
20         In sum, the Petition now pending constitutes a successive petition
21   challenging the same convictions as Petitioner’s prior habeas petitions in Stewart I
22   and Stewart II. Thus, it was incumbent on Petitioner under § 2244(b)(3)(A) to
23   secure an order from the Ninth Circuit authorizing the District Court to consider his
24   new claims prior to the filing of the instant Petition. Petitioner’s failure to secure
25
           1
              Moreover, even if the California Court of Appeal should have remanded to
26   the trial court for resentencing, Petitioner’s current federal petition would still be
27   successive because the trial court has not, in fact, resentenced him yet. Thus, there
     has been no new, intervening judgment.
28

                                                 4
1    an order from the Ninth Circuit deprives this Court of subject matter jurisdiction.
2    Cooper, 274 F.3d at 1274. Because the Petition is successive, the Court will
3    dismiss the Petition without prejudice to the filing of a new action if and when
4    Petitioner obtains permission to file a successive petition.
5          IT IS THEREFORE ORDERED that (1) Respondent’s motion to vacate the
6    Order Requiring Response is GRANTED, and (2) the Petition is DISMISSED
7    without prejudice.
8
     DATED: January 22, 2020                 ____________________________________
9
                                             KAREN E. SCOTT
10                                           UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
